Case 2:18-cv-01216 Document 70 Filed 09/12/19 Page 1 of 2 PagelD #: 704

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF WEST VIRGINIA

AT CHARLESTON

JULIA E. BLACKWOOD,

Plaintiff,
V. Civil Action No. 2:18-CV-1216

Honorable John T. Copenhaver, Jr.

BERRY DUNN, LLC,
NICOLE Y. BECNEL,
and JANE DOE(S),

Defendants.

STIPULATION OF PARTIAL DISMISSAL WITH PREJUDICE

This day came the plaintiff, Julia E. Blackwood (“Plaintiff”), by her counsel, Michael D.
Weikle, Esquire, and came the defendant Berry, Dunn, McNeil & Parker, LLC (“Berry Dunn”),
by counsel, Brian J. Moore of Dinsmore & Shohl, LLP, and advised the court that it is stipulated
by and between counsel for Plaintiff and counsel for defendant Berry Dunn that Plaintiff's breach
of promise and detrimental reliance claim (“Claim for Promissory Estoppel) against Berry Dunn
is fully compromised and settled by their entry into a separate agreement captioned “Partial
Settlement Agreement.” which is incorporated herein by reference, and by this Order Plaintiff's
Claim for Promissory Estoppel is to be dismissed with prejudice and without costs to the
Plaintiff or Berry Dunn. As stated therein, the Partial Settlement Agreement does not include any
claim previously dismissed by the Court, and the parties retain the right to appeal the Court
rulings on those claims and/or other rulings of the Court on the motions filed in this action upon

entry of this order.

Page 1 of 2
Case 2:18-cv-01216 Document 70 Filed 09/12/19 Page 2 of 2 PagelD #: 705

WHEREUPON, the Court, perceiving no objection thereto, hereby ORDERS that the
plaintiffs Claim for Promissory Estoppel against Berry Dunn be dismissed from the docket of
this Court with prejudice, as fully compromised and settled, each party to pay their own costs.

ENTER: September 12 , 2019,

 

(pobn
Jolin T. Copenhaver, Jr.
Senior United States District Judge

Approved by Counsel of Record:

/s/Brian J. Moore

Hon. Brian J. Moore (KY Bar #89220)
DINSMORE & SHOHL LLP

P.O. Box 11887

Charleston, WV 25339-1887
Telephone: (304) 357-0900
Facsimile: (304) 357-0919

Email: brian.moore@dinsmore.com

Counsel for Defendant
BERRY DUNN, LLC

/s/Michael F, Weikle
Michael D. Weikle, Esquire
51 Gibson Court
Tiffin, OH 44883

Counsel for Plaintiff
JULIA E. BLACKWOOD

Page 2 of 2

 
